Citation Nr: 1327524	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for advanced basal left thumb arthrosis, degenerative arthritis of the left first metacarpal joint, and osteoarthritis of the left thumb interphalangeal joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to February 2000.  Prior to August 1985 she served an additional 1 year, 2 months, and 18 days of active duty.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally claimed degenerative joint disease (DJD) of the left hand.  The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Reading the material sympathetically and considering the Veteran's diagnoses of record, the Board has recharacterized the Veteran's claim as reflected on the title page.


FINDING OF FACT

The Veteran's advanced basal left thumb arthrosis, degenerative arthritis of the left first metacarpal joint, and osteoarthritis of the left thumb interphalangeal joint had their onset in service.  


CONCLUSION OF LAW

Advanced basal left thumb arthrosis, degenerative arthritis of the left first metacarpal joint, and osteoarthritis of the left thumb interphalangeal joint were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that symptoms of her currently diagnosed arthritis of the left hand began in and have been continuous since service.

Service treatment records (STRs) show in-service complaints and treatment of left hand and thumb pain.  A 1974 enlistment examination is silent as to any hand or joint problems.  In 1995 reports of medical history dated in February 1982, June 1985, July 1990, and September, she reported painful joints and arthritis.  In the June 1985 report, the physician noted "arthritis mainly hands."  An August 1987 STR shows a complaint of arthritis primarily confined to the feet and hands, and a provisional diagnosis of arthritis.  She underwent a consult for rheumatoid arthritis, and that specific diagnosis was eventually ruled out.  In the July 1990 report the physician noted "pain at base of thumbs."  In the September 1995 report the physician noted painful thumb and toe joints.  The Board finds that the Veteran had in-service injuries to the hands and thumbs, diagnosed as arthritis.

The evidence reflects that the Veteran has current diagnoses of the left hand.  In August 2008 a VA treatment record shows diagnosis of advanced basal left thumb arthrosis and arthritis by x-ray.  The October 2008 VA examiner diagnosed degenerative arthritis of the left first metacarpal joint; and osteoarthritis of the left thumb interphalangeal joint.  The Board thus finds that she has a current disability of the left hand, including advanced basal thumb arthrosis, degenerative arthritis of the first metacarpal joint, and osteoarthritis of the thumb interphalangeal joint.

The Veteran reported to the VA examiner that her left hand arthritis symptoms had an onset in service.  She has consistently reported that her left hand symptoms began at the same time as her right hand symptoms: during service.  The Board notes that service connection is already in effect for her right thumb.  

The Veteran's statements regarding onset and recurrence of symptoms are competent.  In its capacity as a finder of fact, the Board finds she is credible both as to her lay statements and her reports of medical history to medical providers.  She reports that her arthritis symptoms began during service and have continued since then.  This chronicity is supported in the STRs by multiple mentions of bilateral hand and thumb pain and arthritis over a period of at least 13 years, in-service provisional diagnosis of arthritis, and post-service VA treatment records.  The Board thus finds that the Veteran competently, credibly, and consistently reported that her left hand symptoms began during service and continued to the present time.

The VA examiner opined that the Veteran's current degenerative arthritis of the first metacarpal joint, and osteoarthritis of the thumb interphalangeal joint are less likely than not caused by or a related to military service.  The rationale was that rheumatoid arthritis had been ruled out and "[c]urrent radiographic evidence of DJD and osteoarthritis of bilateral hands referred to a period of 20 years after complaints of multiple joint arthralgia."  It is unclear to what 20-year period the examiner is referring; at the time of the VA examination, the Veteran had only been separated from service for 8 years, and she had spent more than 16 of the last 26 years in active duty.  Therefore, the statement that the current diagnoses of DJD and osteoarthritis referred to a period of 20 years of complaints actually supports the Veteran's assertion that her current disability began in and has continued since service.  For this reason, the Board finds that the VA examiner's medical opinion actually supports the Veteran's claim for service connection.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The STRs show the existence of arthritis of the left hand in service and the record shows present manifestations of the same chronic disease.  Moreover, the Veteran has consistently, credibly, and competently reported a continuity of symptoms since service.  As such, the Board finds that service connection for advanced basal left thumb arthrosis, degenerative arthritis of the left first metacarpal joint, and osteoarthritis of the left thumb interphalangeal joint is warranted. 


ORDER

Service connection for advanced basal left thumb arthrosis, degenerative arthritis of the left first metacarpal joint, and osteoarthritis of the left thumb interphalangeal joint of the left hand is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


